DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 12/9/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 10-11, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, recites the limitation “in response to determining that the vehicle is not in a temporary speed limit zone”. It is unclear to the Examiner if the recited “a temporary speed limit zone” is the same as the previously recited “a temporary speed limit zone” in claim 4, line 3, or if this is a new or different “a temporary speed limit zone” being introduced. For purposes of examination, the Examiner interprets this as the same temporary speed limit zone previously recited.
Claim 7, line 4, recites the limitation “obtaining a last known location of the vehicle from a positioning system”. It is unclear to the Examiner if the recited “a positioning system” is the same as the previously recited “a positioning system” in claim 7, line 3, or if this is a new or different “a positioning system” being introduced. For purposes of examination, the Examiner interprets this as the same positioning system previously recited.
Claim 10, line 3, recites the limitation “in response to determining that the other vehicle is traveling in an adjacent lane”. It is unclear to the Examiner if the recited “an adjacent lane” is the same as the previously recited “an adjacent lane” in claim 10, line 2, or if this is a new or different “an adjacent lane” being introduced. For purposes of examination, the Examiner interprets this as the same adjacent lane previously recited.
Claim 11, line 3, recites the limitation “in response to determining that there is a lead vehicle traveling in the same lane as the vehicle”. It is unclear to the Examiner if the recited “a lead vehicle” is the same as the previously recited “a lead vehicle” in claim 11, line 2, or if this is a new or different “a lead vehicle” being introduced. For purposes of examination, the Examiner interprets this as the same lead vehicle previously recited.
Claim 18, line 3, recites the limitation “in response to determining that the other vehicle is traveling in an adjacent lane”. It is unclear to the Examiner if the recited “an adjacent lane” is the same as the previously recited “an adjacent lane” in claim 18, line 2, or if this is a new or different “an adjacent lane” being introduced. For purposes of examination, the Examiner interprets this as the same adjacent lane previously recited.
Claim 19, line 3, recites the limitation “in response to determining that there is a lead vehicle traveling in the same lane as the vehicle”. It is unclear to the Examiner if the recited “a lead vehicle” is the same as the previously recited “a lead vehicle” in claim 19, line 2, or if this is a new or different “a lead vehicle” being introduced. For purposes of examination, the Examiner interprets this as the same lead vehicle previously recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 13-14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akella (US. Pub. No. 20200406894 A1).
Regarding claims 1, 14, and 20:
	Akella teaches:
A method comprising: obtaining, from a camera system of a vehicle, a direct indication of a speed limit for a road on which the vehicle is traveling (see at least ¶[0019], [0029], and [0046] regarding a camera and road signs or identifying speed limits from captured images.)
obtaining, from at least one additional sensor of the vehicle, contextual information for the road or nearby vehicles on the road (see at least ¶[0010], [0013], [0019], [0021]-[0023], [0026], [0031], [0040], [0042]-[0043], and [0046] regarding determining driving-environment characteristics from sensor data.)
determining, by a processor of the vehicle and based on the contextual information, at least one indirect indication of the speed limit for the road (see at least ¶[0010], [0013], [0019], [0021]-[0023], [0026], [0031], [0040], [0042]-[0043], and [0046] regarding determining a speed limit based on driving-environment characteristics, heuristic measurements, statutory limits, and vehicle dynamic limits. For example, “the statutory speed limit is determined by determining the position of the vehicle using a global positioning system”.)
determining, by the processor, whether the direct indication of the speed limit is consistent with the indirect indication of the speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different.)
and in response to determining that the direct indication of the speed limit is consistent with the indirect indication of the speed limit, controlling, by the processor, the vehicle based on the direct indication of the speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different and it is travelling at the direct speed limit as long as the indirect indication has a threshold that includes the direct speed limit.)
Regarding the further limitations of claim 20:
	Akella teaches:
A computer-readable storage medium comprising instructions (see at least ¶[0078] and [0094]-[0095].)
Regarding claim 13:
	Akella teaches:
wherein the vehicle is operated by a semi-autonomous driving system or an autonomous driving system (see at least the abstract and ¶[0010]-[0011], [0015], [0017], [0019], and [0021] regarding an autonomous vehicle.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 2-3, 6-9, 11-12, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Lee (US. Pub. No. 20200353922 A1).
Regarding claims 2 and 15:
Akella does not explicitly teach the method further comprising: computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit; and controlling, by the processor, the vehicle based on the composite speed limit.
	Lee teaches:
the method further comprising: computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding a comparison of weights of a camera speed limit information and the navigation speed limit information and setting a vehicle speed on the basis of the derived vehicle speed.)
and controlling, by the processor, the vehicle based on the composite speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding setting a vehicle speed on the basis of the derived vehicle speed.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for determining a target vehicle speed of Akella by the system of Lee wherein the method further comprises: computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit; and controlling, by the processor, the vehicle based on the composite speed limit as both systems are directed to determining a vehicle speed limit and one of ordinary skill in the art would have recognized the established function of having the method further comprise: computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit; and controlling, by the processor, the vehicle based on the composite speed limit and predictably would have applied it to improve the system and method for determining a target vehicle speed of Akella.
Regarding claims 3 and 16:
	Akella teaches:
the method further comprising: determining a location of the vehicle (see at least ¶[0015], [0023], [0042], and [0046] regarding the position (i.e. location) of a vehicle using a GPS.)
obtaining, based on the location of the vehicle, regional speed-limit policies (see at least ¶[0015], [0023], [0042], and [0046] regarding determining a statutory speed limit (i.e. would could be a regional speed limit for that specific city, area, or etc.) based on the position (i.e. location) of a vehicle using a GPS and identifying a roadway on which the vehicle is travelling using a navigation database and determining a speed limit which could be encoded in map data.)
determining whether the direct indication of the speed limit is consistent with the regional speed-limit policies (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed (e.g. a speed limit based on position of the vehicle) to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different. See at least ¶[0046] regarding an example of determining a speed limit based on vehicle position and a speed limit based on a camera identifying a speed limit sign.)
and in response to determining that the direct indication of the speed limit is consistent with the regional speed-limit policies, outputting the direct indication of the speed limit as a correlated speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed (e.g. a speed limit based on position of the vehicle) to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different and it is travelling at the direct speed limit as long as the indirect indication has a threshold that includes the direct speed limit. See at least ¶[0046] regarding an example of determining a speed limit based on vehicle position and a speed limit based on a camera identifying a speed limit sign.)
Akella does not explicitly teach wherein computing the composite speed limit by applying the respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit comprises computing the composite speed limit by applying the respective weight to the correlated speed limit and the at least one indirect indication of the speed limit.
	Lee teaches:
While Lee does not explicitly teach wherein computing the composite speed limit by applying the respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit comprises computing the composite speed limit by applying the respective weight to the correlated speed limit and the at least one indirect indication of the speed limit Lee does teach a comparison of weights of a camera speed limit information and the navigation speed limit information and setting a vehicle speed on the basis of the derived vehicle speed and it would be obvious to one of ordinary skill in the art to also apply this to the correlated speed limit and indirect indication of the speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding a comparison of weights).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for determining a target vehicle speed of Akella by the system of Lee wherein computing the composite speed limit by applying the respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit comprises computing the composite speed limit by applying the respective weight to the correlated speed limit of the speed limit as both systems are directed to determining a vehicle speed limit and one of ordinary skill in the art would have recognized the established function of having wherein computing the composite speed limit by applying the respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit comprises computing the composite speed limit by applying the respective weight to the correlated speed limit and predictably would have applied it to improve the system and method for determining a target vehicle speed of Akella.
Regarding claims 6 and 17:
	Akella teaches:
the method further comprising: determining a location of the vehicle (see at least ¶[0015], [0023], [0042], and [0046] regarding the position (i.e. location) of a vehicle using a GPS.)
obtaining, based on the location of the vehicle, characteristic information for the road, the characteristic information including at least one of a road classification, a land type, a road type, or lane information for the road (see at least ¶[0019], [0021], [0023], [0031], [0033], and [0042] regarding a map database of road information which includes lane width, lane curvature, statutory speed limit for a location (i.e. could be based on if it is a rural freeway, urban freeway, or etc.), and etc.)
and determining a road-features speed limit based on the characteristic information for the road (see at least ¶[0019], [0021], [0023], [0031], [0033], and [0042] regarding a map database of road information which includes a statutory speed limit for a location (i.e. could be based on if it is a rural freeway, urban freeway, or etc.).)
the road-features speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit (see at least ¶[0019], [0021], [0023], [0031], [0033], and [0042] regarding a map database of road information (i.e. indirect indication) which includes a statutory speed limit for a location (i.e. could be based on if it is a rural freeway, urban freeway, or etc.).)
Regarding claim 7:
	Akella teaches:
wherein obtaining the location of the vehicle comprises at least one of: obtaining, from a positioning system, a current location of the vehicle; or obtaining a last known location of the vehicle from a positioning system or estimating the location of the vehicle using the last known location of the vehicle (see at least ¶[0015], [0023], [0042], and [0046] regarding the position (i.e. location) of a vehicle using a GPS (i.e. positioning system).)
Regarding claim 8:
	Akella teaches:
wherein the regional speed-limit policies are stored in a memory of the vehicle (see at least ¶[0019], [0029], and [0046] regarding a database of road information either stored on the vehicle-control system or accessible remotely via wireless network connection.)
Regarding claim 9:
	Akella teaches:
wherein the regional speed-limit policies are obtained from a database located remote from the vehicle (see at least ¶[0019], [0029], and [0046] regarding a database of road information either stored on the vehicle-control system or accessible remotely via wireless network connection.)
Regarding claims 11 and 19:
Akella does not explicitly teach the method further comprising: determining whether there is a lead vehicle traveling in a same lane as the vehicle; in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle; and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle, the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit.
	Lee teaches:
the method further comprising: determining whether there is a lead vehicle traveling in a same lane as the vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle.)
in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors and determining target information such as relative speed and relative distance.)
and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors and controlling the amount acceleration and deceleration according to the target information and vehicle information.)
the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors. See at least ¶[0007] and [0035] regarding sensors.))
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for determining a target vehicle speed of Akella by the system of Lee wherein the method further comprises: determining whether there is a lead vehicle traveling in a same lane as the vehicle; in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle; and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle, the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit as both systems are directed to determining a vehicle speed limit and one of ordinary skill in the art would have recognized the established function of having the method further comprise: determining whether there is a lead vehicle traveling in a same lane as the vehicle; in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle; and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle, the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit and predictably would have applied it to improve the system and method for determining a target vehicle speed of Akella.
Regarding claim 12:
	Akella teaches:
While Akella does not explicitly teach the method further comprising: obtaining a previous composite speed limit for the road, Akella does teach comparing a target speed to a previous target speed (see at least ¶[0123] and claim 11). It would be obvious to one of ordinary skill in the art to apply this method to the computed composite speed as well.
While Akella does not explicitly teach determining, based on the previous composite speed limit, an expected speed-limit range for the composite speed limit, Akella does teach a target speed being within a threshold amount of a previous target speed (see at least ¶[0123] and claim 11). It would be obvious to one of ordinary skill in the art to apply this method to the computed composite speed as well.
While Akella does not explicitly teach determining whether the composite speed limit is within the expected speed-limit range, Akella does teach a target speed being within a threshold amount of a previous target speed (see at least ¶[0123] and claim 11). It would be obvious to one of ordinary skill in the art to apply this method to the computed composite speed as well.
While Akella does not explicitly teach and in response to determining that the composite speed limit is within the expected speed-limit range, controlling the vehicle based on the composite speed limit, Akella does teach a target speed being within a threshold amount of a previous target speed and controlling the vehicle based at least in part on a previous target speed (see at least ¶[0123] and claim 11). It would be obvious to one of ordinary skill in the art to apply this method to the computed composite speed as well.

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Lee (US. Pub. No. 20200353922 A1) in further view of Silver et al. (US. Pub. No. 20190205674 A1).
Regarding claim 4:
	Akella teaches:
the method further comprising: in response to determining that the direct indication of the speed limit is not consistent with the regional speed-limit policies (see at least ¶[0026], [0043], and [0046] regarding the statutory speed limit may be a threshold over which the vehicle is not allowed to proceed. For example, if the desired speed produced (i.e. which could be from a GPS location and navigation database which denotes a speed limit for an area or region) is not greater than the statutory speed, the vehicle may be capped by such a limit (i.e. in this case the direct and indirect speed limit indication are not consistent).
The combination of Akella and Lee does not explicitly teach determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit.
	Silver teaches:
determining whether the vehicle is in a temporary speed limit zone (see abstract and at least ¶[0051] and [0056]-[0059] regarding determining a temporary speed limit change location.)
and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit (see abstract and ¶[0003], [0007], [0011], [0025], and [0033] regarding controlling the autonomous vehicle based on the determined effect zone.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for determining a target vehicle speed of Akella as modified by Lee by the system of Silver et al. for determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit as all systems are directed to determining and/or responding to a vehicle speed limit and one of ordinary skill in the art would have recognized the established function of determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit and predictably would have applied it to improve the system and method for determining a target vehicle speed of Akella as modified by Lee.

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Lee (US. Pub. No. 20200353922 A1) in further view of Silver et al. (US. Pub. No. 20190205674 A1) in further view of Fields et al. (US. Patent No. 10336321 B1).
Regarding claim 5:
The combination of Akella, Lee, and Silver does not explicitly teach the method further comprising: in response to determining that the vehicle is not in a temporary speed limit zone, disengaging an autonomous driving system or semi-autonomous driving system of the vehicle.
	Fields teaches:
While Fields does not explicitly teach the method further comprising: in response to determining that the vehicle is not in a temporary speed limit zone, disengaging an autonomous driving system or semi-autonomous driving system of the vehicle, Fields does teach disengaging the autonomous or semi-autonomous functionality or technology when it is determined that it is unsafe for vehicle to operate with the functionality or technology engaged (see Col. 33, lines 26-55). It would be obvious to implement this functionality to disengage autonomous or semi-autonomous technology when the system or autonomous vehicle does not know what speed limit to comply with (i.e. the direct indication and regional policies are not consistent as well as the vehicle determines it is not in a temporary speed lime zone) to ensure safe driving instead of continuing in autonomous mode and not knowing the speed to operate at.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for determining a target vehicle speed of Akella as modified by Lee as modified by Silver et al. by the system of Fields et al. for disengaging the autonomous or semi-autonomous functionality or technology when it is determined that it is unsafe for vehicle to operate with the functionality or technology engaged as the correlated speed limit as all systems are directed to autonomous vehicle systems and one of ordinary skill in the art would have recognized the established function of disengaging the autonomous or semi-autonomous functionality or technology when it is determined that it is unsafe for vehicle to operate with the functionality or technology engaged and predictably would have applied it to improve the system and method for determining a target vehicle speed of Akella as modified by Lee as modified by Silver et al.

	Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Lee (US. Pub. No. 20200353922 A1) in further view of Wang (CN 111640312 A).
Regarding claims 10 and 18:
The combination of Akella and Lee does not explicitly teach the method further comprising: determining whether there is another vehicle traveling in an adjacent lane; in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit; and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle, the adjacent- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit.
	Wang teaches:
the method further comprising: determining whether there is another vehicle traveling in an adjacent lane (see abstract and see at least pages 2-6 regarding an adjacent lane vehicle.)
in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit (see at least page 2 which states the automatic driving vehicle will consider map lane speed limit (i.e. speed limits of the lanes).)
and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle (see at least pages 5-7 regarding determining the adjacent land driving speed for the current vehicle speed limit.)
the adjacent-vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit (see at least pages 4-5 and 7 regarding a sensor collecting environment information in the current driving environment which could be a sensor other that a camera (i.e. indirect indication).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for determining a target vehicle speed of Akella as modified by Lee by the system of Wang wherein the method further comprising: determining whether there is another vehicle traveling in an adjacent lane; in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit; and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle, the adjacent- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit as all systems are directed to determining a vehicle speed limit and one of ordinary skill in the art would have recognized the established function of having the method further comprise: determining whether there is another vehicle traveling in an adjacent lane; in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit; and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle, the adjacent- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit and predictably would have applied it to improve the system and method for determining a target vehicle speed of Akella as modified by Lee.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thelen et al. (US 20200302195 A1) is pertinent because it is a method of determining a current location speed limit in a road vehicle speed limit information system.
Wilkinson et al. (US 20190025843 A1) is pertinent because it pertains to systems and methods which are directed to providing speed limit context awareness during operation of an autonomous vehicle.
Schofield et al. (US 20180309963 A1) is pertinent because it is a vehicular control system includes a forward viewing camera that views forward through the vehicle windshield and a control including a processor that processes image data captured by the camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666